Maeshall, J.
(dissenting). In Jensen v. Wis. Cent. R. Co. 145 Wis. 326, 128 N. W. 982, the comparative negligence law was carefully analyzed, all desiring to give the broadest remedial effect practicable to the new legislation which the lawmakers intended, consistent with such reasonable construction thereof as to make it conform to the ordinary settled meaning of terms and the established practice under the Code as regards submitting each question of a special verdict so as to cover one material issue and call for a negative or affirmative answer in respect thereto. It was held that the better way to submit the matter of comparative, efficient fault is by this simple question: “If you find that mutual fault of the defendant and the plaintiff proximately caused the injury, was the fault of the defendant the greater 2” — this being preceded *600by questions covering tbe subject as to each of the parties of-whether want of ordinary care on the part of each proximately contributed to produce the injury. It was thought, and emphatically declared, that such easily understood proposition, submitted in the order indicated, would definitely elicit from the jury, whether want of ordinary care on the part of defendant proximately contributed to produce the injury and in greater degree than such fault of the plaintiff.
I do not understand there is any purpose to disturb the J arisen Oase which bench and bar have familiarized themselves with and endeavored for some time to follow; but, the thought is, that the trial court, instead of adopting the suggested question, verbatim, followed, more nearly, this language of discussion leading up to it: “The statute should be administered in its spirit; that requires, only, in case of mutual fault proximately producing the injury, that the verdict shall determine whether the fault of the defendant was the greater.”
The suggested question included the words “mutual fault of the defendant and plaintiff proximately produced the injury.” So, here, if such words had not been omitted from the vital interrogatory, probably it would be held faultless,— that if negligence of defendant, found to-have proximately contributed to produce the injury, was greater, as a producing cause thereof, than want of ordinary care of the plaintiff, found to also have so contributed, then the -former did so in greater degree than the latter. In short, that the particular word “degree” is not essential to a complete verdict under the comparative negligence law, though it is necessary to find the fact as to whether want of ordinary care of -the defendant was greater, as a proximately producing cause of the injury, than such fault of the plaintiff. Where is there any substantial difference between the suggested question in the Jensen Oase and the one here ? I cannot see any.
It will be noted that the jury were asked by question 3, in connection with question 4, whether want of ordinary care *601of defendant proximately contributed to tbe injury; then by question 5, in connection with question 6, whether such want of plaintiff also so proximately contributed, and then were asked “If you answer questions 3 and 4 ‘Yes’ ” — that is, in effect, find that want of ordinary care on the part of defendant proximately contributed to produce the injury, — “was the want of ordinary care of the defendant greater than the want of ordinary care of the plaintiff ?”
Do not the words “want of ordinary care” first used, unmistakably, refer, to want of ordinary care proximately contribuí ing to produce the injury referred to in the fourth question in connection with the third; and the want of ordinary care last mentioned, refer to the fault covered by the fifth question which proximately contributed to produce the injury as found in answer to the sixth question ? If so, how can it be said that want of ordinary care which was the greater contributing cause to produce the injury was not such want of care contributing to such result in greater degree ? What is the difference between, was there want of ordinary care on the part of defendant proximately contributing in greater degree to produce the injury than want of ordinary care of plaintiff which so contributed; and, was there want of ordinary care of defendant which ptoximately contributed to produce the injury greater than want of ordinary care on the part of plaintiff — referring by necessary inference to that covered by questions 5 and 6 — “which proximately contributed to produce the injury ?” If the former was the greater, as there may be as many degrees as the efficient fault of the one might be appreciably greater than that of the other, how can one say it did not contribute in greater degree? Is not all that which is omitted from the question, as regards mere words, included by necessary inference ? It seems so.
The trial court evidently endeavored to frame the verdict with scrupulous care to conform to the settled practice of this court and its construction of the comparative negligence law. *602Perhaps it were better to have included words in the seventh question expressly referring to the want of ordinary care which proximately contributed to produce the injury as suggested in the Jensen Case; but they were there by necessary inference.
WiNsnow, C. J., and Siebeckee, J. We concur in the foregoing dissenting opinion by Mr. Justice Maeshaxl.